Case 3:19-cv-20893-FLW-TJB Document 9 Filed 06/08/20 Page 1 of 9 PageID: 106



 *NOT FOR PUBLICATION*

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

_______________________________________
 EUGENE P. FRANCHINO,                                 Civil Action No. 3:19-cv-20893-FLW-TJB

                  Plaintiff,

           v.
                                                                      OPINION
  J.P. MORGAN CHASE BANK, N.A.,

                  Defendant.



WOLFSON, Chief Judge:

       This case arises from banking services that pro se Plaintiff Eugene P. Franchino

(“Franchino” or “Plaintiff”) obtained from Defendant J.P. Morgan Chase Bank (“Chase” or

“Defendant”). Plaintiff alleges that Defendant placed a hold on certain checks he deposited,

causing him to miss two credit card payments, incur late fees, and receive a lower credit score, in

violation of state and federal laws. Before the Court is a Motion to Dismiss, pursuant to Fed. R.

Civ. P. 12(b)(6), filed by Defendant, contending that Plaintiff has failed to state any causes of

action. For the following reasons, the Motion to Dismiss is GRANTED. Plaintiff shall be given

leave to amend his Complaint with respect to his Federal Credit Reporting Act (“FRCA”) claim

under 15 U.SC. § 1681s–2(b) and his contract claim, within 30 days from the date of the

accompanying order.

I. Factual Background and Procedural History

       Plaintiff alleges the following facts, which the Court accepts as true for the purposes of the

present dismissal motion. Franchino has been a Chase customer for 25 years. See Compl. ¶ 3 (First


                                                 1
Case 3:19-cv-20893-FLW-TJB Document 9 Filed 06/08/20 Page 2 of 9 PageID: 107



Count). During this time, he has held multiple bank accounts at Chase, including a checking

account and a credit card. Id. In May 2019, Chase allegedly “held” several of Franchino’s deposits

because they were inconsistent with the amounts he usually deposited. Id. ¶ 4 (First Count).

Franchino asked Chase to waive the holds but Chase declined to do so, causing him to miss two

payments on his credit card—one in June 2019, another in July 2019—and incur late fees. Id. ¶ 5

(First Count). Chase also reported his delinquent credit card account to the credit bureaus, which

lowered his credit score by an unspecified number of points, and charged him a $45 annual

cardholder fee of which he was not aware.1 Id.

       Franchino filed a Complaint on October 23, 2019, in the Superior Court of New Jersey,

Somerset County, Law Division. The Complaint asserts three counts; the first and third counts,

although vaguely drafted, primarily raise claims under the FCRA. Specifically, Franchino alleges

that Chase reported inaccurate information about his credit card account to the credit bureaus, and

in doing so, violated 15 U.S.C. § 1681s–2(a). He also alleges that Chase did not investigate his

dispute or correct the inaccuracies, violating 15 U.S.C. § 1681s–2(b). The second count asserts

contract-based claims. According to Franchino, Chase improperly charged a $45 annual cardholder

fee and late fees to his account. Id. ¶¶ 3 (Second Count), 7 (First Count), 11 (First Count). In that

regard, Franchino asked the state court to compel Chase to remove “the derogatory remarks” from

his credit report and award damages. Id. at ¶ 12 (First Count). On November 29, 2019, Chase

removed the case to this Court on the basis of federal question jurisdiction.2 See 28 U.S.C. §



       1
          In his opposition brief Plaintiff also alleges that, because his credit score dropped, he
could not obtain a new mortgage. See Brief for Plaintiff, ¶ 10. Moreover, Plaintiff states in his
brief that his credit card payments were not actually late. See id. ¶ 8.
       2
        Plaintiff does not dispute the basis for removal. He also does not dispute that Counts One
and Three assert claims under the FCRA. To the extent that he asserts common-law or state law
claims related to the inaccurate reporting to the credit bureaus by Chase, those claims are
                                                 2
Case 3:19-cv-20893-FLW-TJB Document 9 Filed 06/08/20 Page 3 of 9 PageID: 108



1441(a). On December 20, 2019, Chase filed the present dismissal motion contending that

Franchino’s Complaint fails to state a claim pursuant to Fed. R. Civ. P. 12(b)(6). Franchino

opposes the motion.

II. Standard of Review

        A court may dismiss a pleading “for failure to state a claim upon which relief can be

granted.” F.R.C.P. 12(b)(6). To survive a 12(b)(6) motion, a complaint “must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

Plausibility requires “more than a sheer possibility that a defendant has acted unlawfully” but less

than a probability. Id. The inquiry is “context-specific” because a court must “draw on its judicial

experience and common sense.” Id. at 679. However, “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Id. at 678.

        In evaluating the sufficiency of the complaint, the Court must accept as true all well-

pleaded factual allegations in the complaint and draw all reasonable inferences in favor of the non-

moving party. See Gould Elec. Inc. v. United States, 220 F.3d 169, 178 (3d Cir. 2000). The Court

separates the factual elements in the complaint from the legal conclusions, then determines

whether the facts alleged are sufficient to establish that the plaintiff has a plausible claim for relief.



preempted by Section 1681t(b)(1)(F) of the FCRA. See Burrell v. DFS Services, LLC, 753 F. Supp.
2d 438, 449-451 (D.N.J. 2010) (interpreting the preemptive effect of the FCRA to “leave no room
for state law claims against furnishers of information . . . regardless of whether those claims are
couched in terms of common law or state statutory obligations”) (emphasis added); Ramos v. Wells
Fargo, N.A., No. 16-0880, 2019 WL2743454, at *9 (D.N.J. Apr. 24, 2019) (adopting the “total
preemption approach” in Burrell with respect to “a furnisher of information’s duties to report
information to credit reporting agencies”); Henderson v. Equable Ascent Financial, LLC, No. 11-
3576, 2011 WL5429631, at *4-5 (D.N.J. Nov. 4, 2011) (same); Nonnenmacher v. Capital One,
No. 10-1367, 2011 WL1321710, at *4 (D.N.J. Mar. 31, 2011) (same); Manno v. American General
Finance Co., 439 F. Supp. 2d 418, 429 (E.D. Pa. 2006) (same); Campbell v. Chase Manhatan
Bank, No. 02-3489, 2005 WL1514221, at *16-17 (D.N.J. Jun. 27, 2005).
                                                    3
Case 3:19-cv-20893-FLW-TJB Document 9 Filed 06/08/20 Page 4 of 9 PageID: 109



See Bistrian v. Levi, 696 F.3d 352, 365 (3d Cir. 2012); Santiago v. Warminster Twp, 629 F.3d 121,

130 (3d Cir. 2010). The moving party bears the burden of proving that the complaint fails to state

a claim. Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005) (citing Kehr Packages, Inc. v.

Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)). “The inquiry is not whether plaintiff[] will

ultimately prevail in a trial on the merits, but whether [he] should be afforded an opportunity to

offer evidence in support of [his] claims.” In re Rockefeller Ctr. Props., Inc., 311 F.3d 198, 215

(3d Cir. 2002). Finally, the Court “is to” read a pro se plaintiff’s complaint liberally, see Erickson

v. Pardus, 551 U.S. 89, 94 (2007), although it is not “require[d] . . . to credit a pro se plaintiff’s

‘bald assertions’ or ‘legal conclusions.’” Grohs v. Yatauro, 984 F. Supp. 2d 273, 282 (D.N.J. 2013)

(internal citations omitted) (“Even a pro se complaint may be dismissed for failure to state a claim

if the allegations set forth by the plaintiff cannot be construed as supplying facts to support a claim

entitling the plaintiff to relief.”); see also Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906

(3d Cir. 1997).

III. Discussion

   A. Plaintiff’s Claim Under Section 1681s–2(a) of the FCRA

        Although Plaintiff does not reference any specific provisions of the FCRA in his

Complaint, the Court construes the Complaint to assert a claim under 15 U.S.C. § 1681s–2(a),

which requires certain creditors to report accurate information to credit agencies. Defendant

correctly argues that Plaintiff does not have a private cause of action under this provision of the

FCRA.

        Section 1681s–2(a) requires entities that furnish information to consumer reporting

agencies to, among other duties, provide accurate information. It is well-settled that there is no

private cause of action for alleged violations of Section 1681s–2(a). See, e.g., Huertas v. Galaxy



                                                  4
Case 3:19-cv-20893-FLW-TJB Document 9 Filed 06/08/20 Page 5 of 9 PageID: 110



Asset Mgmt.., 641 F.3d 28, 34 (3d Cir. 2011) (per curium) (holding that a pro se plaintiff could not

bring a cause of action under this provision); SimmsParris v. Countrywide Fin. Corp., 652 F.3d

355, 358 (3d Cir. 2011) (“§ 1681s–2(b) [is] the only section [under the FCRA] that can be enforced

by a private citizen seeking to recover damages caused by a furnisher of information.”); see also

Tutanji v. Bank of America, No. 12-887, 2012 WL1964507, at *4 (D.N.J. May 31, 2012); Edwards

v. Equable Ascent, FNCL, LLC, No. 11-cv-2638, 2012 WL1340123, at *3 (D.N.J. Apr. 16, 2012);

Burrell v. DFS Services, LLC, 753 F. Supp. 2d 438, 445 (D.N.J. 2010). Section 1681s–2(c) plainly

exempts 1681s–2(a) from the private causes of action that §§ 1681n and 1681o otherwise grant for

violations of the FCRA. If there was any doubt, Section 1681s–2(d) explicitly states that only

certain federal and state agencies or officials may enforce § 1681s–2(a). Without a statutory basis,

Plaintiff’s claim under Section 1681s–2(a) of the FCRA is dismissed with prejudice.

   B. Plaintiff’s Claim Under Section 1681s–2(b) of the FCRA

       The Court also construes Plaintiff’s Complaint to assert a claim under Section 1681s–2(b)

of the FCRA, which requires creditors to investigate certain consumer disputes. Defendant

contends that Plaintiff has not stated a claim under this provision, because Plaintiff has not alleged

that he notified a credit reporting agency of his dispute, which is necessary to trigger Defendant’s

statutory duty to investigate.

       Section 1681s–2(b) requires entities that furnish information to credit reporting agencies

to take certain investigative steps if they are notified of a consumer dispute in the manner

prescribed by Section 1681i(a)(2). Among other things, after notification in accordance with

Section 1681i(a)(2), such entities must “(A) conduct an investigation with respect to the disputed

information; (B) review all relevant information provided by the consumer reporting agency

pursuant . . . (C) report the results of the investigation to the consumer reporting agency; [and] (D)



                                                  5
Case 3:19-cv-20893-FLW-TJB Document 9 Filed 06/08/20 Page 6 of 9 PageID: 111



if the investigation finds that the information is incomplete or inaccurate, report those results to all

consumer reporting agencies.” 15 U.S.C. § 1681s–2(b).

        To state a claim under Section 1681s–2(b), a plaintiff must meet three pleading

requirements: “(1) [he] sent notice of disputed information to a consumer reporting agency [per 15

U.S.C. § 1681i(a)(2)], (2) the consumer reporting agency then notified the defendant furnisher of

the dispute, and (3) the furnisher failed to investigate and modify the inaccurate

information.” Henderson v. Equable Ascent Fin., LLC, No. 11-3576, 2011 WL5429631, at *3

(D.N.J. Nov. 4, 2011) (citing Martinez v. Granite State Mgmt & Res., No. 08-2769, 2008

WL5046792, at *3 (D.N.J. Nov. 20, 2008) (quoting Ruff v. America’s Servicing Co., No. 07-489,

2008 WL1830182, at *4 (W.D. Pa. Apr. 23, 2008))); Bartley v. LVNV Funding, LLC, No. 09-3884,

2010 WL2629072, at *3 (D.N.J. June 28, 2010); Tutanji, 2012 WL1964507, at *4. Thus, an entity

has no duty to investigate until it receives notice of a dispute from a credit reporting agency. 15

U.S.C. §§ 1681s–2(b), 1681i(a)(2); Henderson, 2011 WL5429631, at *3; Bartley, 2010

WL2629072, at *3; Dimedio v. HSBC Bank, No. 08-5521, 2009 WL1796072, at *3 (D.N.J. June

22, 2009) (citing Young v. Equifax Credit Servs., Inc., 294 F.3d 631, 639 (5th Cir. 2002)); see also

Nelson v. Chase Manhattan Mortgage Corp., 282 F.3d 1057, 1060 (9th Cir. 2002) (explaining the

reasoning behind this pleading requirement, namely that Congress “provide[d] a filtering

mechanism in 1681s–2(b) [similar to the one in 1681s–2(a) limiting enforcement to governmental

bodies] by making the disputatious consumer notify a [consumer reporting agency]”); Schroeder

v. Verizon Pa., Inc., No. 3:10-1305, 2011 WL2651107, at *7 (M.D. Pa. June 16, 2011).

        In the present case, Plaintiff does not sufficiently allege that Defendant violated its duty to

investigate the alleged inaccuracies in his credit report, because there are no facts suggesting that

he notified a consumer reporting agency about his dispute in the first instance. Without such facts,



                                                   6
Case 3:19-cv-20893-FLW-TJB Document 9 Filed 06/08/20 Page 7 of 9 PageID: 112



Plaintiff’s Section 1681s–2(b) claim fails at the threshold, since Defendant has no obligation to

investigate under that provision unless it receives notification from a credit reporting agency.

Plaintiff only alleges that he disputed his account status with Defendant directly, see Compl. ¶ 2

(Third Count), which plainly does not meet the notice requirement. 15 U.S.C. §§ 1681s–2(b),

1681i(a)(2); Burrell, F. Supp. 2d at 438 (holding that consumers cannot maintain FCRA claims

based on disputes filed directly with “furnishers of information”); Ameri v. Equifax Info., No. 14-

3319, 2015 WL1275283, at *4 (D.N.J. Mar. 19, 2015) (“It is important to emphasize that [the

FCRA] does not provide relief for consumers who lodge their dispute directly with a furnisher of

information.”).

       In his opposition to Defendant’s dismissal motion, Plaintiff, for the first time, alleges in a

broad brush fashion that, in addition to notifying Defendant, he “disputed the inaccuracies as

required under the statute.” Brief for Plaintiff, ¶ 12. While the Court need not consider this

statement, see Frederico v. Home Depot, 507 F.3d 188, 201-02 (3d Cir. 2007) (stating that “we do

not consider after-the-fact allegations in determining the sufficiency of [a] complaint under . . .

12(b)(6)”), it would not change the Court’s conclusion that Plaintiff has not stated a claim under

Section 1681s–2(b). By itself, the allegation does nothing to establish any factual element of

Plaintiff’s claim, particularly since Plaintiff does not aver the basic facts of whether he notified a

credit bureau about his dispute with Defendant. He simply makes a broad, “threadbare”

conclusion, which the Court cannot accept as true. See Iqbal, 556 U.S. at 678. Moreover, even if

Plaintiff properly alleged that he provided notice, he has not pled sufficient facts to meet the

remaining two pleading requirements. See Henderson, 2011 WL5429631, at *3. He has not alleged

that a consumer reporting agency notified Defendant of his dispute, or that Defendant did not in




                                                  7
Case 3:19-cv-20893-FLW-TJB Document 9 Filed 06/08/20 Page 8 of 9 PageID: 113



fact investigate it. Accordingly, Plaintiff’s claim under Section 1681s–2(b) of the FCRA is

dismissed without prejudice.

   C. Plaintiff’s Breach of Contract Claim

       Finally, Plaintiff alleges that Defendant breached the parties’ contract by charging a $45

cardholder fee and late fees. Defendant submits that Plaintiff has failed to state a claim, because

he has not identified the contract at issue, much less pointed to specific contractual provisions that

Defendant violated. See Motion to Dismiss, at 5.

       Under New Jersey law, “a complaint alleging breach of contract must, at a minimum,

identify the contracts and provisions breached.” Eprotec Preservation, Inc. v. Engineered

Materials, Inc., No. 10-5097, 2011 WL867542, at *8 (D.N.J. Mar. 9, 2011); Video Pipeline, Inc.

v. Buena Vista Home Entertainment, Inc., 210 F. Supp. 2d 552, 561 (D.N.J. 2002) (holding that a

party suing for breach must allege “(1) a contract; (2) a breach of that contract; (3) damages

flowing therefrom; and (4) that the party performed its own contractual duties”). If a plaintiff fails

to allege which specific contractual provisions a defendant allegedly violated, a court may dismiss

the claim. Skypala v. Mortgage Electronic Registration Systems, Inc., 655 F. Supp. 2d 451, 459

(D.N.J. 2009) (dismissing a claim because the complaint did not “identify the provisions [of the

contract] Plaintiff assert[ed] were breached”).

       Reading Plaintiff’s Complaint liberally here, although he has not explicitly identified the

contract, it appears his contract claim is based on his credit card agreement with Defendant. What

is fatal, however, is that Plaintiff has not identified any specific contractual provisions on which

his claim for relief is based. Zirbser v. Wells Fargo Bank, N.A., No. 19-cv-01099, 2019

WL3244621, at *4 (D.N.J. July 19, 2019) (dismissing plaintiffs’ claim because they “inexplicably

fail[ed] to reference any provision within the contract”); Scheffler v. TD Bank, N.A., No. 18-06688,



                                                  8
Case 3:19-cv-20893-FLW-TJB Document 9 Filed 06/08/20 Page 9 of 9 PageID: 114



2019 WL192651, at *2 (D.N.J. Jan. 15, 2019). Indeed, nowhere in the Complaint does Plaintiff

identify the contractual clause that Defendant has allegedly breached. Plaintiff’s claim cannot be

maintained on such vague allegations, or on mere “say-so” that Defendant violated terms in their

agreement. Scheffler, 2019 WL192651, at *2. Accordingly, the Court also dismisses Plaintiff’s

contract claim without prejudice.3 Plaintiff is given leave to amend his Complaint with respect to

his FRCA claim under Section 1681s–2(b) and his contract claim, within 30 days from the date of

the accompanying order.

       Defendant’s Motion to Dismiss is GRANTED.


DATED: June 8, 2020                                            /s/        Freda L. Wolfson
                                                               Freda L. Wolfson
                                                               U.S. Chief District Judge




       3
          Plaintiff also alleges in his Complaint that “Defendant owed a duty . . . to make funds
readily available.” See Compl. ¶ 11 (First Count). However, he does not identify what cause of
action this allegation refers to, the nature of the duty that Defendant allegedly owes, or the law that
imposes that duty. Accordingly, the Court has no basis to construe this claim as a separate count.
                                                  9
